    Case: 1:18-cv-02176 Document #: 95 Filed: 07/08/20 Page 1 of 7 PageID #:418




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CORDELLUS MCMURTRY, N-81629,        )
                                    )
            Plaintiff,              )                Case No. 18-cv-2176
                                    )
      v.                            )                Hon. Steven C. Seeger
                                    )
DR. SALEH OBAISI, WEXFORD           )
HEALTH SOURCE, INC., WARDEN         )
RANDY PFISTER, ANNA MCBEE,          )
JASON DUNN,                         )
                                    )
            Defendants.             )
____________________________________)

                         MEMORANDUM OPINION AND ORDER

       On July 1, 2020, Plaintiff Cordellus McMurtry filed a motion for substitution of a party

and a determination of good cause. See Dckt. No. 93. Plaintiff basically asks this Court for

leave to substitute the estate of Dr. Obaisi as a defendant in place of Dr. Obaisi, who passed

away on December 23, 2017. See Rodriguez v. Obaisi et al., 16-cv-10427 (N.D. Ill.) (Dckt. No.

61-1). The motion is respectfully denied.

       Plaintiff filed the complaint in this case on March 26, 2018, about three months after Dr.

Obaisi passed away. See Dckt. No. 1. Plaintiff is incarcerated at the Stateville Correctional

Center. He alleges that Dr. Obaisi violated his rights under the Eighth Amendment by failing to

properly treat his eye condition. He claims that the lack of proper care caused him to develop

glaucoma, leading to irreversible eye damage. Id. at 8.

       Less than one month after the filing of the complaint, Judge Tharp (the presiding judge

before reassignment) drew attention to the fact that Dr. Obaisi had passed away. On April 18,

2018, Judge Tharp entered a minute order stating that the “Court is aware from other cases that
      Case: 1:18-cv-02176 Document #: 95 Filed: 07/08/20 Page 2 of 7 PageID #:419




Dr. Obaisi, named as a defendant in the pro se complaint, is deceased.” See Dckt. No. 11. The

Court pointed to a Suggestion of Death filed in another case: “Information relating to

arrangements that Dr. Obaisi’s estate has made regarding service of process and substitution of a

representative of the estate are included in the Suggestion of Death filed in Rodriguez v. Obaisi

et al., No. 16 CV 10427 (N.D. IL), Dkt. No. 61.” Id. The Court mailed notice. Id.

        Meanwhile, Judge Tharp promptly appointed counsel. The first assignment of counsel

took place on April 4, 2018, about a week after the filing of the complaint, and two weeks before

the Court highlighted the passing of Dr. Obaisi. See Dckt. No. 7. But the assignment didn’t last

long. Judge Tharp allowed the attorney to withdraw due to a conflict of interest. See Dckt. No.

10.

        On April 18, 2018, the same day (and in the same Order) that the Court highlighted the

passing of Dr. Obaisi, the Court appointed a second lawyer. See Dckt. No. 11. But he later

withdrew because of a potential conflict in June 2018. See Dckt. No. 20. Judge Tharp appointed

a third lawyer in mid-June 2018. See Dckt. No. 22. That appointment lasted longer, but ended

in the same place. The third attorney withdrew in May 2019. See Dckt. No. 48. On May 14,

2019, Judge Tharp appointed the fourth (and current) lawyer for Plaintiff. See Dckt. No. 50.

        After reassignment, the fourth attorney filed a motion to withdraw based on differences in

litigation strategy (Dckt. No. 62), which this Court denied without prejudice. See Dckt. No. 68.

Counsel later filed another motion to withdraw (Dckt. No. 69), which this Court denied. See

Dckt. No. 73.1

        Plaintiff has had many lawyers. But none of them acted on Judge Tharp’s important

notification at the outset of the case about the passing of Dr. Obaisi. The issue did not surface


1
  The Court calls attention to the fact that Plaintiff missed the deadline for substitution under Rule
25(a)(1) long before the appointment of his current counsel, the fourth attorney appointed by the Court.
                                                    2
    Case: 1:18-cv-02176 Document #: 95 Filed: 07/08/20 Page 3 of 7 PageID #:420




again until July 1, 2020, when Plaintiff finally filed a motion to substitute the estate as a

defendant. See Dckt. No. 93.

       Rule 25 governs how to proceed when a party passes away. “If a party dies and the claim

is not extinguished, the court may order substitution of the proper party.” See Fed. R. Civ. P.

25(a)(1). A motion for substitution may be made by any party or by the decedent’s successor or

representative. Id. But there is a deadline: three months. Id. “If the motion is not made within

90 days after service of a statement noting the death, the action by or against the decedent must

be dismissed.” Id.

       Plaintiff acknowledges that Dr. Obaisi passed away years ago. But he suggests that the

90-day deadline in Rule 25 does not apply because there was no “service of a statement noting

the death.” See Pl.’s Mtn., at ¶ 15 (quoting Rule 25(a)(1)). Plaintiff believes that the Rule

“assumes that a party or the decedent’s successor or representative would file a statement noting

the death.” Id.

       It is true that none of the parties filed a suggestion of death in this case, and neither did

the estate. But it makes no difference. Rule 25(a)(1) allows a party or a representative to make a

motion for substitution. But it does not say that a statement of death counts only if it is filed by a

party or representative. The text of the Rule simply refers to a “statement” about the death,

without specifying who can file it. See Fed. R. Civ. P. 25(a)(1). It refers to a statement but does

not require any particular speaker.

       The Court itself filed a statement about the death. Almost from day one, Judge Tharp

called attention to the fact that Dr. Obaisi had passed away. Judge Tharp entered a minute order

about the death on April 18, 2018, the same day that it appointed the second attorney. See Dckt.

No. 11. The Court highlighted the Suggestion of Death filed in another case, and even provided



                                                  3
    Case: 1:18-cv-02176 Document #: 95 Filed: 07/08/20 Page 4 of 7 PageID #:421




the case name and number. Id. The Court even drew attention to information that the estate had

pulled together about how to handle “service of process and substitution of a representative of

the estate.” Id.

       The Court’s minute order counts as a “statement” about the death. See Fed. R. Civ. P.

25(a)(1). The Court stated that Dr. Obaisi had passed away. And the Court suggested what

should happen next, by pointing to a protocol for substitution. Id. There was “service” of the

minute order, too. The Court mailed notice, and Plaintiff’s counsel was registered for ECF. That

service satisfied Rule 5 and thus satisfied Rule 25(a)(3). See Fed. R. Civ. P. 25(a)(3) (“A motion

to substitute . . . must be served on the parties as provided in Rule 5 . . . . A statement noting

death must be served in the same manner.”).

       It is hard to see why a statement by a party should count, but a statement by the Court

should not. If anything, a statement by the Court should count more rather than less.

       So the Court’s minute order fits within the text of Rule 25(a)(1). The text is dispositive,

but for what it is worth, the minute order satisfied the purpose of Rule 25, too. The apparent goal

is to alert everyone when a party passes away, so that they can take appropriate steps without

delay. The Rule requires notice so that parties can take prompt action. The Court’s minute order

did that, and then some. The Court alerted everyone that a party had passed away, and thus

started the clock ticking on the need for substitution.

       Plaintiff then argues for an extension of the 90-day deadline under Rule 6(b)(1)(B). That

Rule provides that “[w]hen an act may or must be done within a specified time, the court may,

for good cause, extend the time . . . on motion made after the time has expired if the party failed

to act because of excusable neglect.” See Fed. R. Civ. P. 6(b)(1)(B). Rule 6 applies to a motion

for substitution under Rule 25, and thus empowers the Court to extend the 90-day deadline if



                                                  4
    Case: 1:18-cv-02176 Document #: 95 Filed: 07/08/20 Page 5 of 7 PageID #:422




there is a showing of “excusable neglect.” See Cont’l Bank, N.A. v. Meyer, 10 F.3d 1293, 1297

(7th Cir. 1993).

       To find “excusable neglect,” courts consider “all relevant circumstances surrounding the

party’s neglect, including the prejudice to the non-movant, length of delay, and reason for

delay.” Bowman v. Korte, 2020 WL 3455792, at *2 (7th Cir. 2020); see generally Pioneer Inv.

Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993) (explaining that a decision

about excusable neglect “is at bottom an equitable one”). Plain neglect is not enough – the

neglect must be excusable. See Nestorovic v. Metro. Water Reclamation Dist. of Greater

Chicago, 926 F.3d 427, 432 (7th Cir. 2019); Satkar Hosp., Inc. v. Fox Television Holdings, 767

F.3d 701, 708 (7th Cir. 2014). “Neglect is excusable (though not justifiable – ‘neglect’ implies

lack of justification) if there is a reason, which needn’t be a compelling reason, to overlook it.”

United States v. McLaughlin, 470 F.3d 698, 700–01 (7th Cir. 2006).

       Plaintiff has not come close to demonstrating excusable neglect. In fact, Plaintiff barely

gives a reason for the neglect at all. Plaintiff points to the fact that he had a “succession of

lawyers appointed to represent him.” See Pl.’s Mtn., at 7 (Dckt. No. 93). If anything, that point

cuts against him. The Court appointed a string of legal professionals, all of whom were

acquainted with the Federal Rules and capable of reviewing this Court’s docket. The minute

order about “substitution” in April 2018 put counsel on notice of the need for substitution, above

and beyond the notice provided in the Federal Rules.

       The undercurrent seems to be that counsel simply overlooked the issue and missed the

deadline under the Federal Rules. “Generally, the failure to apprehend the operative federal rules

is no excuse for noncompliance.” See Peters v. Wal-Mart Stores East, LP, 2013 WL 1150224, at

*4 (7th Cir. 2013). “The excusable neglect standard can never be met by a showing of inability



                                                  5
    Case: 1:18-cv-02176 Document #: 95 Filed: 07/08/20 Page 6 of 7 PageID #:423




or refusal to read and comprehend the plain language of the federal rules.” Prizevoits v. Indiana

Bell Tel. Co., 76 F.3d 132, 133 (7th Cir. 1996) (citation omitted). Simply put, an “accountable

lapse is not excusable neglect.” Id.

        The length of the delay weighs heavily against a finding of excusable neglect. The Court

alerted all parties about the passing of Dr. Obaisi in April 2018 – 27 months ago. By

comparison, Rule 25(a)(1) requires action within 3 months. Plaintiff waited a period of time

equal to nine times the deadline (27 months instead of 3 months) before attempting substitution.

The deadline passed two years ago. If missing the deadline by two years is excusable, it is not

much of a deadline.

        Meanwhile, the estate lost any opportunity to participate in this case in the past two years.

In fact, based on the Court’s review of the docket, it appears that the estate was never served

with process, which is an independent ground for dismissal. See Fed. R. Civ. P. 4(m). (And if

the estate was served, there is no proof of service on the docket, in violation of Rule 4(l)(1).).

The parties do not discuss the issue of prejudice in detail. But it is fair to believe that an estate

needs to know about possible liabilities. Even if the estate would be indemnified, it is possible

that the lawsuit could impact the estate’s interests. For example, plaintiff seeks punitive

damages. See First Am. Cplt., at 11 (Dckt. No. 71).

        Even if the estate would suffer no prejudice (for the sake of argument), the lack of

prejudice is not dispositive. The lack of prejudice “will not suffice if no excuse at all is offered

or if the excuse is so threadbare as to make the neglect inexplicable.” McLaughlin, 470 F.3d

700–01. And here, Plaintiff has offered no excuse for waiting so long.

        The Court shares Plaintiff’s desire to decide cases on the merits when possible. But

deadlines matter, too. District courts cannot function if parties disregard deadlines or play by



                                                   6
    Case: 1:18-cv-02176 Document #: 95 Filed: 07/08/20 Page 7 of 7 PageID #:424




their own set of rules. If parties do not follow the rules, litigation would go off the rails. Also,

deciding cases on the merits presupposes that the right parties are brought into the case in the

first place. And here, Plaintiff has not offered any excuse for his two-year neglect.

       The motion for substitution is denied. Plaintiff did not substitute the estate as a defendant

by the deadline set by Rule 25(a)(1), and has not demonstrated excusable neglect under Rule

6(b)(1)(B). Defendant Obaisi is therefore dismissed.




Date: July 8, 2020

                                                       Steven C. Seeger
                                                       United States District Judge




                                                  7
